Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 29 November 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                  
                     
                        Monsieur
                        Boston le 29 9bre November 1782
                     
                     Je reçois a l’instant la lettre que Votre Excellence m’a fait l’honneur de m’ecrire, ainsi que les deux gazettes de Newyork et de Philadelphjie qui m’ont été envoyées par M. le Cte de Rochambeau.  J’aurai soin de faire partie pour france les quatre lettres qui étoient jointes a votre dépêche et je les adresserai sous le couvert du Ministre de la Marine a qui je les recommanderai.
                     Un Brieg Ameriquain parti de Cadiz le 28 8bre et arrivé a Portsmouth le 24 de ce mois rapporte que l’escadre Angloise de 32 Vaisseaux avoit pénétré dans la rade de Gibraltar par un Coup de vent de S.O. qui en avoit designé l’armée combinée; que le Vau Espagnol le San Miguel avoit été pris, qu’un autre s’étoit perdu sur la Côte, que les Batteries flottantes avoient été incendiés par les boulets rouges de la Place, que les troupes francoises qui étoient devant Gibraltar étoient déjà rendues à  Cadiz et que la flotte combinée à travers de laquelle il a passé rentrois dans ce port le jour de son Départ.
                     Ces nouvelles ne sont point agreables, mais elles nous laissent la perspective de croire que la Cour d’Espagne va serieusement s’occuper d’agir efficacement contre l’ennemi commun, si elle fait lever le siege de Gibraltar.  J’ai l’honneur d’être avec les sentimens les plus respectueux De Votre excellence Le très humble et très obeissant serviteur 
                     
                        Le Mis de Vaudreuil
                     
                     
                        P.S.  Si vous avez d’autres lettres a envoyer en Europe la fregate ne partira que vers le 12 Xbre.
                     
                  
                  TranslationSir,Boston 29 Novre 82
                     I have this moment reced the Letter your Excellency did me the honor to write me with the two Gazettes of N. York and Philadelphia which were sent me by Count Rochambeau—I will take care of the Letters annexed for france & will recommend them to the care of the Minister of Marine.
                     An American Brig. which left Cadiz the 28. Octr & arrived at Portsmouth the 24 Inst. reports that the English Squadron of 32 Ships had penetrated into the Road of Gibralter by favor of a Gale from the S.W. which drove off the combined fleets—that the Spanish Vessell the San Miguel was taken & another Spanish Ship ran ashore that the floating Batteries were burnt by red hot balls from the Garrison—that the french Troops which were before Gibralter had returned to Cadiz & that the Combined fleet had also gone to Cadiz—he sailed thro the fleet as they were going in.
                     This news is not very agreeable but we may hope that the Court of Spain if they raise the Seige will occupy themselves seriously to act with efficacy against the common Enemy.  I have &c.
                     
                        Le Ms de Vaudreuil
                     
                     
                        If you have any other letters to send to Europe the frigate will not go till towards the 12th Decr.
                     
                     
                  
               